Citation Nr: 1339952	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  Specifically, an addendum opinion is needed to the February 2012 VA examination.  

The VA examiner concluded that the Veteran's hearing loss was less likely than not related to his service.  As rationale, the explained the Veteran was a non-combat carpenter and after his service, he had years of occupational and recreational noise exposure.  The examiner did not explain why the Veteran's current hearing loss did not arise as a result of noise exposure as a carpenter and the occasional noise from the big gun on his ship rather than post service noise exposure.  The Veteran has also reported that he had no hearing protection during service, but did have such following service while working as a carpenter and while engaging in recreational shooting.  Accordingly, an additional opinion is needed.

As for the Veteran's tinnitus claim, the VA examiner concluded that it was at least as likely as not that the Veteran's tinnitus is related to his hearing loss.  However, the examiner did not provide an opinion as to whether it was at least as likely as not that the Veteran's tinnitus was related to his military service.  Such an opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2012 VA audiological examiner, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file the examiner should respond to the following:

a.  Is it at least as likely as not (50% probability or greater) that the Veteran's current hearing loss is etiologically related to his noise exposure while in service?  Please explain why or why not and in doing so, discuss the facts that the Veteran did not wear hearing protection while exposed to noise in service and did wear hearing protection while working as a carpenter after service and while participating in recreational shooting.    

b.  Is it at least as likely as not (50% probability or greater) that the Veteran's current tinnitus is etiologically related to his noise exposure while in service?  Please explain why or why not and in doing so, discuss the facts that the Veteran did not wear hearing protection while exposed to noise in service and did wear hearing protection while working as a carpenter after service and while participating in recreational shooting.    

2. After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


